Opinion by
Williams, J.,
Hilton was convicted of perjury and appeals from the judgment. The indictment charged him with falsely swearing, in an interpleader proceeding to determine the ownership of six mules, claimed by Mrs. Hilton against *224the prosecutor, an execution creditor of her husband, that the letters “Agt.”, after the signature on two notes, used to pay for four mules, were placed there at the time the notes were executed; and that the name “Margaret C. Hill,” was signed as maker upon another note, used to pay for two mules.
It appears from the record that no judgment was entered upon the verdict for Mrs. Hilton in the inter-pleader, and before the trial of the perjury charge counsel for defendant pointed out this fact and moved for a continuance until this should be accomplished.
The question raised by the twenty-first assignment of error is: Did the court err in refusing defendant’s motion?
The prosecutor in this proceeding, the execution creditor in the interpleader, by paying the jury fee, could have demanded the entry of judgment and thus terminated the proceedings; and there was no obligation upon Hilton to do this, as he was not a party to that issue.
We recently decided that a legal proceeding is not adjudicated until the payment of the jury fee and the entry of judgment: Grear v. Buholz, 66 Pa. Superior Ct. 380; and see O’Donnell v. Producers & Refiners Oil Co., 68 Pa. Superior Ct. 478, and Keystone Brewing Co. v. Canavan, 218 Pa. 161. As no entry of judgment had been made the record was not complete and was not produced at the trial. This is necessary: see Respublica v. Goss, 2 Yeates 479. There is, however, a far-reaching and more important reason why the continuance should have been granted. It is referred to in Com. v. Garvey, 65 Pa. Superior Ct. 56, where our brother, Head, sets out in detail what is known as the Pennsylvania rule, which is also the rule in England. The first reported case with us is Com. v. Dickinson, 3 Clark 265, Avhere the subject is discussed at length and the reasons fully stated. The rule is not that the court is without jurisdiction to try the case, but it was before, and has been since Com. v. Dickinson, supra, *225the proper practice for the administration of justice, to continue the trial of a charge of perjury until the cause in which it is alleged the perjury was committed has been fully tried and determined. This orderly and proper practice, commending itself alike to reason and common sense, has been uniformly followed, and should have been in this case.
The judgment is reversed and a venire facias de novo awarded.